DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 08/19/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Attorney Erik Huestis on 10/19/2021. 
The application has been amended as follows:

(Currently amended) A method comprising:
reading a neural network description describing a plurality of logical cores;
determining a plurality of precedence relationships among the plurality of logical cores;
based on the plurality of precedence relationships, generating a schedule assigning the plurality of logical cores to a plurality of physical cores at a plurality of time slices wherein
each logical core comprises a weight matrix, a vector of biases, and a neuron function,
generating the schedule comprises assigning an identification number to each of the plurality of logical cores, each pair of logical cores that have equivalent weight matrices, bias vectors, and neuron functions being assigned a same identification number,
generating the schedule comprises assigning logical cores having the same identification number to a same physical core; and
configuring the plurality of physical cores according to the assigned logical cores within each time slice of the plurality of time slices, thereby causing the plurality of logical cores to execute on the plurality of physical cores according to the generated schedule in an order consistent 

 (Currently amended) A method comprising:
reconfiguring a neuromorphic core, according to a schedule assigning a plurality of logical cores to the neuromorphic core at a plurality of time slices, thereby causing the plurality of logical cores to execute on the neuromorphic core according to the schedule in an order consistent with the plurality of precedence relationships wherein
each logical core comprises a weight matrix, a vector of biases, and a neuron function,
the schedule comprises an identification number for each of the plurality of logical cores, each pair of logical cores that have equivalent weight matrices, bias vectors, and neuron functions being assigned a same identification number,
the schedule assigning logical cores having the same identification number to a same physical core;
receiving a plurality of inputs to the neuromorphic core;
substantially concurrently to receiving the plurality of inputs, computing a first plurality of outputs of a neuromorphic core at a first time slice of the plurality of time slices;
substantially concurrently to the computing, sending a second plurality of outputs of the neuromorphic core, the second plurality of outputs being generated at a second time slice of the plurality of time slices, the second time slice preceding the first time slice,
wherein reconfiguring the plurality of physical cores comprises reconfiguring synaptic weights of the physical cores at each time slice.
 (Currently amended) A system comprising:

an axon buffer coupled to the plurality of axons;
an off-core memory coupled to the neuromorphic core; and
an inter-core network coupled to the neuromorphic core, the reconfigurable neuromorphic core operable to:
read a plurality of configuration parameters from the off core memory, the plurality of configuration parameters corresponding to a logical core selected from a schedule assigning a plurality of logical cores to the neuromorphic core at a plurality of time slices wherein
each logical core comprises a weight matrix, a vector of biases, and a neuron function,
the schedule comprises an identification number for each of the plurality of logical cores, each pair of logical cores that have equivalent weight matrices, bias vectors, and neuron functions being assigned a same identification number,
the schedule assigning logical cores having the same identification number to a same physical core;
reconfigure according to the plurality of configuration parameters, thereby causing the plurality of logical cores to execute on the neuromorphic core according to the schedule in an order consistent with the plurality of precedence relationships;
receive a plurality of inputs;
substantially concurrently to receiving the plurality of inputs, compute a first plurality of outputs at a first time slice of the plurality of time slices;
substantially concurrently to the computing, send outputs generated at a second time slice of the plurality of time slices via the inter-core network, the second time slice preceding the first time slice,

 (Currently amended) A computer program product for configuring a neural network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
reading a neural network description describing a plurality of logical cores;
determining a plurality of precedence relationships among the plurality of logical cores;
based on the plurality of precedence relationships, generating a schedule assigning the plurality of logical cores to a plurality of physical cores at a plurality of time slices wherein
each logical core comprises a weight matrix, a vector of biases, and a neuron function,
generating the schedule comprises assigning an identification number to each of the plurality of logical cores, each pair of logical cores that have equivalent weight matrices, bias vectors, and neuron functions being assigned a same identification number,
generating the schedule comprises assigning logical cores having the same identification number to a same physical core; and
configuring the plurality of physical cores according to the assigned logical cores within each time slice of the plurality of time slices, thereby causing the plurality of logical cores to execute on the plurality of physical cores based on the schedule in an order consistent with the plurality of precedence relationships,
and wherein configuring the plurality of physical cores comprises reconfiguring synaptic weights of the physical cores at each time slice.
 (Currently amended) A system comprising:
a reconfigurable neuromorphic core comprising a plurality of axons and a plurality of neurons;
an axon buffer coupled to the plurality of axons;
an off-core memory coupled to the neuromorphic core; and
an inter-core network coupled to the neuromorphic core, the reconfigurable neuromorphic core operable to:
read a plurality of configuration parameters from the off core memory, the plurality of configuration parameters corresponding to a logical core selected from a schedule assigning a plurality of logical cores to the neuromorphic core at a plurality of time slices wherein
each logical core comprises a weight matrix, a vector of biases, and a neuron function,
generating the schedule comprises assigning an identification number to each of the plurality of logical cores, each pair of logical cores that have equivalent weight matrices, bias vectors, and neuron functions being assigned a same identification number,
the schedule assigning logical cores having the same identification number to a same physical core;
reconfigure according to the plurality of configuration parameters;
receive a plurality of inputs;
compute a first plurality of outputs at a first time slice of the plurality of time slices;
send outputs generated at a second time slice of the plurality of time slices via the inter-core network, the second time slice preceding the first time slice, thereby causing the plurality of logical cores to execute on the neuromorphic core according to the schedule in an order consistent with the plurality of precedence relationships,

(Currently amended) A method comprising:
reading a plurality of configuration parameters from an off-core memory, the plurality of configuration parameters corresponding to a logical core selected from a schedule assigning a plurality of logical cores to the neuromorphic core at a plurality of time slices wherein
each logical core comprises a weight matrix, a vector of biases, and a neuron function,
the schedule comprises an identification number for each of the plurality of logical cores, each pair of logical cores that have equivalent weight matrices, bias vectors, and neuron functions being assigned a same identification number,
the schedule assigning logical cores having the same identification number to a same physical core;
reconfiguring a neuromorphic core according to the plurality of configuration parameters, thereby causing the plurality of logical cores to execute on the neuromorphic core according to the schedule in an order consistent with a plurality of precedence relationships among the plurality of logical cores;
receiving a plurality of inputs to the neuromorphic core;
computing a first plurality of outputs of the neuromorphic core at a first time slice of the plurality of time slices;
sending via an inter-core network a second plurality of outputs of the neuromorphic core, the second plurality of outputs being generated at a second time slice of the plurality of time slices, the second time slice preceding the first time slice,
wherein reconfiguring the plurality of physical cores comprises reconfiguring synaptic weights of 


Allowable Subject Matter
Claims 1-6, 8-26 and 28-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is allowable for disclosing
A method comprising:
reading a neural network description describing a plurality of logical cores;
determining a plurality of precedence relationships among the plurality of logical cores;
based on the plurality of precedence relationships, generating a schedule assigning the plurality of logical cores to a plurality of physical cores at a plurality of time slices wherein
each logical core comprises a weight matrix, a vector of biases, and a neuron function,
generating the schedule comprises assigning an identification number to each of the plurality of logical cores, each pair of logical cores that have equivalent weight matrices, bias vectors, and neuron functions being assigned a same identification number,
generating the schedule comprises assigning logical cores having the same identification number to a same physical core; and
configuring the plurality of physical cores according to the assigned logical cores within each time slice of the plurality of time slices, thereby causing the plurality of logical cores to execute on the plurality of physical cores according to the generated schedule in an order consistent with the plurality of precedence relationships, wherein configuring the plurality of physical cores comprises reconfiguring synaptic weights of the physical cores at each time slice.  
The closest references found
Primary reference Imam et al. (US Pub. 2018/0174041) in Figs. 2, 3A, paragraphs 0026 and 0033, discloses a Neuromorphic network comprises a plurality of interconnected cores, each neuromorphic core implements multiple neurons thru time multiplexing. At each time step, the neurons send spikes that are to be sent using a neuromorphic core, and the spikes scheduled in the previous time step must be delivered before moving to the next time step. Imam also teaches in paragraph 0049 that the neurons and synapses are configured to allow any spike to cause a subsequent spike by the receiving neuron. 
Secondary reference Daulani et al. (Precedence Constraint Task Scheduling for Multicore Multikernel Architecture) in Fig. 7 shows multiple physical cores (cores 1-3) are configured with seven tasks/events, each task/event is assigned to each time slice, and Figure 2 discloses the precedence relations among tasks, where successor tasks cannot be executed until and unless their preceded tasks have been executed. 
However, the prior art of record do not teach or suggest, individually or in combination, 
 “each logical core comprises a weight matrix, a vector of biases, and a neuron function, generating the schedule comprises assigning an identification number to each of the plurality of logical cores, each pair of logical cores that have equivalent weight matrices, bias vectors, and neuron functions being assigned a same identification number, generating the schedule comprises assigning logical cores having the same identification number to a same physical core;”
Therefore the combination of features is considered to be allowable.
Claims 2-6 and 8 are considered to be allowable because they are dependent on claim 1.
Claims 9, 18, 24, 29 and 30 are considered to be allowable for disclosing the similar subject matter to claim 1.
Claims 10-17 are considered to be allowable because they are dependent on claim 9.
Claims 19-23 are considered to be allowable because they are dependent on claim 18.
Claims 25-26 and 28 are considered to be allowable because they are dependent on claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128